Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not descriptive of the claimed invention.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “260” has been used to designate both a vertical support bar in Fig. 2C and a horizontal support bar in Fig. 2B. It would appear that “260” in Fig. 2B should be replaced with --270--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Line 13 recites “securely associated system container”, it is suggested that Applicant replace the limitation with -- securely associated with the system container.”.               Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8-11 of U.S. Patent No. 11,426,646. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-8 of the instant application is more broad than Claims 8-11 of U.S. Patent No. 11,426,646. 
Claim 1 differs from Claim 8 of U.S. Patent No. 11,426,646 since the Patent further incorporates the language of “an interior horizontal support bar coupled to the interior vertical support bar and disposed within the container cavity” and “an exterior vertical support bar coupled to the horizontal bar external to the system container.” And Claim 1 of the instant application further recites “wherein the exercise structure is wholly supported by the system container when the exercise structure is securely associated with the system container.”, however, such limitation merely adds function which would have been anticipated by the structures recited in Claim 8 and therefore Claims 1-4 of the instant application would have be anticipated by Claims 8-11 of U.S. Patent No. 11,426,646.
Claim 5 differs from Claim 8 of U.S. Patent No. 11,426,646 since the Patent further incorporates the language of “an interior horizontal support bar coupled to the interior vertical support bar and disposed within the container cavity”. And therefore Claims 5-8 of the instant Application is more board and would be anticipated by Claims 8-11 of U.S. Patent No. 11,426,646. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaver et al (US 20150059257).
Regarding Claim 1, Beaver et al teaches a  modular training system, comprising:                   a system container 1 including a container front, a container rear, a container first side, a container second side, a container bottom, and a container top, wherein the container front, the container rear, the container first side, the container second side, the container rear, and the container top define a container cavity (Refer to Figs. 9&25);           an exercise structure (Refer to Fig. 11) comprising:                  at least one platform connector comprising:                           a vertical support bar 23 coupled to an interior surface of the system container 1; and                           a horizontal bar (screws) coupled to the vertical support bar 23 and extending external to the system container via an aperture defined by the system container (Refer to annotated Fig. 11 below..The Office takes the position that the screws/fasteners must extend externally through the system container through the apertures in order to attach to vertical bar 22);
    PNG
    media_image1.png
    404
    671
    media_image1.png
    Greyscale
               wherein the exercise structure is wholly supported by the system container when the exercise structure is securely associated system container (Refer to Paragraph [0047]:” [0047] FIG. 11 shows in more detail how the functional training rig 13 can be secured to the box 1. As shown in FIG. 11, a mounting bracket 22 is mounted on a side wall of the box 1 by way of one or more threaded fasteners which pass through an aperture in an attaching bracket 23 and are secured in the mounting bracket 22.”).
Regarding Claim 9, Beaver et al continues to teach wherein the vertical support bar 23 is coupled to the container ceiling and the container floor (The Office takes the position that the vertical support bar 23 is indirectly coupled to the container ceiling and floor via connection to the container wall).
Refer to Claim 11, Beaver et al continues to teach wherein the exercise structure further comprises at least one of a pull-up bar 11, a dip bar, a climbing rope, a weight/bench support, a universal weight system, a bungee hook, a jumping platform, a treadmill, an elliptical, and a stair climber.
Regarding Claim 5, Beaver et al teaches a  modular training system, comprising:                   a system container 1 including a container front, a container rear, a container first side, a container second side, a container bottom, and a container top, wherein the container front, the container rear, the container first side, the container second side, the container rear, and the container top define a container cavity (Refer to Figs. 9&25);           an exercise structure (Refer to Fig. 11) comprising:                  at least one platform connector comprising:                           a vertical support bar 23 coupled to an interior surface of the system container 1; and                           a horizontal bar (screws) coupled to the vertical support bar 23 and extending external to the system container via an aperture defined by the system container (Refer to annotated Fig. 11 below..The Office takes the position that the screws/fasteners must extend externally through the system container through the apertures in order to attach to vertical bar 22);
    PNG
    media_image1.png
    404
    671
    media_image1.png
    Greyscale
               an exterior vertical support bar 22 coupled to the horizontal bar (screws) external to the system container (Refer to Paragraph [0047]:” [0047] FIG. 11 shows in more detail how the functional training rig 13 can be secured to the box 1. As shown in FIG. 11, a mounting bracket 22 is mounted on a side wall of the box 1 by way of one or more threaded fasteners which pass through an aperture in an attaching bracket 23 and are secured in the mounting bracket 22.”).
Regarding Claim 6, Beaver et al continues to teach wherein the vertical support bar 23 is coupled to the container ceiling and the container floor (The Office takes the position that the vertical support bar 23 is indirectly coupled to the container ceiling and floor via connection to the container wall).
Refer to Claim 8, Beaver et al continues to teach wherein the exercise structure further comprises at least one of a pull-up bar 11, a dip bar, a climbing rope, a weight/bench support, a universal weight system, a bungee hook, a jumping platform, a treadmill, an elliptical, and a stair climber.
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and including the filing of a terminal disclaimer.
The following is an examiner’s statement of reasons for allowance: Beaver et al is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole being a modular training system, comprising: a system container including a container front, a container rear, a container first side, a container second side, a container bottom, and a container top, wherein the container front, the container rear, the container first side, the container second side, the container rear, and the container top define a container cavity; an exercise structure comprising: at least one platform connector comprising: a vertical support bar coupled to an interior surface of the system container; and a horizontal bar coupled to the vertical support bar and extending external to the system container via an aperture defined by the system container; wherein the exercise structure is wholly supported by the system container when the exercise structure is securely associated system container; and wherein the horizontal bar does not contact the system container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784